Case 3:19-cv-00207 Document 316-2 Filed on 12/02/19 in TXSD Page 1 of 6



                           EXHIBIT B
        MATTHEWS, LAWSON, MCCUTCHEON & JOSEPH, PLLC and
        ABRAHAM WATKINS NICHOLS SORRELS AGOSTO & AZIZA
                          CLAIMANTS

  1.     Jose Aguilar
  2.     Armando Aguillou
  3.     Ramiro Aguirre
  4.     Gildardo Alcocer
  5.     Juvencio Alcocer
  6.     Fernando Alvarado
  7.     Daniel Alvarez
  8.     Elias Amador-Perez
  9.     Taggart Anderson
  10.    Patricia Andrade
  11.    Victor Avila Bribiesca
  12.    Erick Avila Bribiesca
  13.    Christian Avila Bribiesca
  14.    Emmanuel Balboa
  15.    Derek Blume
  16.    Tera Blume
  17.    David Brasher
  18.    Edvardo Bribiesca
  19.    Juan Bribiesca
  20.    Juan Bribiesca
  21.    Jose Bribiesca Garcia
  22.    Candace Bribiesca-Garcia
  23.    Jose Bribiesca-Hernandez
  24.    Oscar Bribiesca-Hernandez
  25.    Christian Bribiesca-Montano
  26.    Ricardo Cabrera
  27.    Jose Cabrera
  28.    Sergio Cabrera Bribiesca
  29.    Miguel Cabrera Bribiesca
  30.    Cristian Cabrera Bribiesca
  31.    Arthur Cady
  32.    Miguel Calderon
  33.    Jose Carrillo
  34.    Luis Carrillo
  35.    Miguel Carrillo
  36.    Sergio Carrizales
Case 3:19-cv-00207 Document 316-2 Filed on 12/02/19 in TXSD Page 2 of 6



  37.   Edgar Castillo
  38.   Diana Castillo
  39.   Jose Castillo
  40.   Humberto Cavazos
  41.   Rafael Cavazos
  42.   Blas Cedillo
  43.   David Cedillo
  44.   Fernando Cedillo
  45.   Christhian Cerbantes-Reyna
  46.   David Coker
  47.   Ronald Coker
  48.   Ramon Coronado
  49.   Benordino Correrio
  50.   Jose Cruz
  51.   Carlos Cruz-Mar
  52.   Rob Cumming
  53.   Michael Cybak
  54.   Curtis David
  55.   Matthew David
  56.   Jose De La Cruz-Coronado
  57.   Luis Delgadillo
  58.   Alejandro Delgadillo
  59.   Richard Dodgen
  60.   WarrenDuke
  61.   Magdaleno Duque
  62.   Aaron Dykes
  63.   Mickey Eastman
  64.   Jesse Eureste
  65.   Miguel Fierros-Hernandez
  66.   Greg Fletcher
  67.   Rosendo Flores
  68.   Juan Flores
  69.   Roberto Flores
  70.   Jesse Francisco
  71.   Jesus Franco
  72.   Blaien Friermood
  73.   Ron Galloway
  74.   Jose Garcia
  75.   Julian Garcia
  76.   Luis Garcia
Case 3:19-cv-00207 Document 316-2 Filed on 12/02/19 in TXSD Page 3 of 6



  77.    Maria Garcia Perez
  78.    Jesus Garza
  79.    Juan Garza
  80.    Vanessa Gonzalez
  81.    Eduardo Gonzalez
  82.    Carlos Gonzalez
  83.    Jesus Gonzalez
  84.    Scott Goodman
  85.    Danny Gore
  86.    Rufus Green
  87.    Maria Guerrero-Gonzalez
  88.    Michael Hedger
  89.    Jose Hernandez
  90.    Ricardo Hernandez
  91.    Alberto Hernandez
  92.    Jose Hernandez
  93.    Jose Hernandez
  94.    Oscar Hernandez
  95.    Rolando Herrera
  96.    Kenneth Hillman
  97.    Jesus Hinojosa
  98.    Invincible Holdings, LLC
  99.    Cody Kenney
  100.   Hugo Laguna
  101.   Tuan Le
  102.   Daniel Leal
  103.   Jose Leyva
  104.   Jose Loa
  105.   Jose Lopez
  106.   Raul Lopez
  107.   Oscar Lopez Maldonado
  108.   Juan Lopez-Alonso
  109.   Antonio Lozano
  110.   Dail Lumbracas
  111.   Arturo Madrigal
  112.   Gary Malloy
  113.   Miguel Martinez
  114.   Jose Martinez
  115.   Juan Martinez
  116.   Flavio Martinez
Case 3:19-cv-00207 Document 316-2 Filed on 12/02/19 in TXSD Page 4 of 6



  117.   Christian Martinez-Abrego
  118.   James Mayeaux
  119.   Burl McBride
  120.   Pat McLennan
  121.   Adriana Medina
  122.   Yarith Medina-Perez
  123.   Mario Mendoza
  124.   Pat Meyerhoff
  125.   Michael Meza
  126.   Miguel Montalvo
  127.   Leonardo Montana
  128.   Jonathan Montano
  129.   Jesus Moreno-Becerra
  130.   Marco Mosqueda
  131.   Jose Muniz
  132.   Joiy Muniz
  133.   Eligio Munoz
  134.   Jesus Munoz
  135.   Aurelio Munoz-Vallejo
  136.   Jesus Murillo-Bribiesca
  137.   Edward Nelson
  138.   Jonathan Olguin
  139.   Oscar Olivo
  140.   Alejandro Olvera
  141.   Alexis Olvera
  142.   Joaquin Ortiz
  143.   Jose Ortiz
  144.   Jose Osornio
  145.   Francisco G. Perez
  146.   Francisco A. Perez
  147.   Jamie Perez
  148.   Maria Perez
  149.   Wade Phillips
  150.   Aido Picasco
  151.   Jose Picaso G
  152.   VernonPitchford
  153.   Wilbert Pitre
  154.   Anastacio Ramirez
  155.   Feo Ramirez
  156.   Jacob Reaves
Case 3:19-cv-00207 Document 316-2 Filed on 12/02/19 in TXSD Page 5 of 6



  157.   Jose Regino
  158.   Juan Carlos Reyes
  159.   Auscencio Reyna
  160.   Francisco Rico
  161.   Gegorio Rivas
  162.   Willibardo Rivera
  163.   Rodalfo Robles
  164.   Sheree Rodriguez
  165.   Jose Rodriguez
  166.   Cesar Rodriguez
  167.   Jose Rodriguez
  168.   Tereso Rodriguez
  169.   Jose Rodriguez
  170.   Jose H. Rodriguez
  171.   Eduardo Rojas-Ponce
  172.   Rene Roman
  173.   Juan Rosales
  174.   Armando Rosales
  175.   Salomon Saavedra-Morales
  176.   Dario Salazar
  177.   Jose Saldierena
  178.   Arnoldo Saldierna
  179.   Rogelio Saldierna
  180.   Rafael Sanchez
  181.   Jose Sanchez
  182.   Angel Sanchez Avila
  183.   David Santoscopy
  184.   Ronald Scheck
  185.   Jessica Selvera
  186.   Jesus Selvera
  187.   Yulissa G. Serna
  188.   Jose Serna-Garcia
  189.   Jose Serna-Serna
  190.   Thurman Splawn
  191.   Brad Stiles
  192.   Chambers County, TX - Jimmy Sylvia
  193.   Nicolas Tapia
  194.   Kenneth Terry
  195.   Debbie Thompson
  196.   Jose Torres Bribiesca
Case 3:19-cv-00207 Document 316-2 Filed on 12/02/19 in TXSD Page 6 of 6



  197.    Miguel Torres Calderon
  198.    Juan Torres-Alvarado
  199.    Hector Torres-Bribiesca
  200.    Damian Torres-Bribiesca
  201.    Flavio Torres-Bribiesca
  202.    Jose Torres-Bribiesca
  203.    Jose Torres-Bribiesca
  204.    Eddie Tucker
  205.    Vincent Turrentine
  206.    Marco Urrutia Mosqueda
  207.    Christian Valenciana
  208.    Filiberto Vallejo
  209.    Francisco Valtierra
  210.    Ricardo Valtierra
  211.    Antonio Vazquez
  212.    Mario Vazquez
  213.    Francisco J. Vazquez
  214.    Isidro Vazquez
  215.    Juan Vazquez-Maldonado
  216.    Aurelio Verdin
  217.    John Walker
  218.    Lisa Walker
  219.    Coy Witherspoon
  220.    Troy Wood
  221.    Robert Yardley
  222.    Richard Young
  223.    Tim Young
  224.   Hector Zamora
  225.   Alberto Zarogoza
  226.   Jose Guadalupe Ajuilar
  227.   Juan Perez Tovar
  228.   Lucio Roberto Flores Lara
